Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 17-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Sheffler et al. (USPGPub 2008/0102133).
Regarding claim 17, He teaches that it is known to provide a powder (reasonably considered to be a mixed powder because it comprises a mixture of components) comprising lansoprazole coated inert cores (See Preparation of Multiple Coating Pellets of LSP section), preparing a binding liquid comprising sodium carbonate and water (Table 1, alkaline layer and Fig.2) and depositing a layer of the binding liquid and alkaline material on the surface of the drug coated cores followed by drying. He fails to teach wherein the composition is further granulated.  However, Brueck-Sheffler teaches that proton pump inhibitor coated pellets, such as those of He are known to be further granulated by spraying a granulating suspension thereon in order to make the coated pellets useful for the formation of a consumable tablet (see Example 9).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to granulate the drug coated cores of He as guided by Brueck-Sheffler in order to provide the drug composition to a user in the form of a tablet.  The teachings of He in view of Brueck-Shefler are as shown above. 
Regarding claim 18, He specifically teaches using 10% sodium carbonate based on 100 parts of LSP (See Preparation of Multiple Coating Pellets of LSP section).
Regarding claim 19, the mixed powder of He comprises both water-soluble polymers and diluents (see Table 1).
.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Sheffler et al. (USPGPub 2008/0102133) as applied to claims 17-19 and 23 above and further in view of Huang et al. (USPGPub 2007/0292510).
	Regarding claim 20, the teachings of He in view of Brueck-Sheffler area s shown above. He in view of Brueck-Sheffler fails to teach wherein the solvent used for coating comprises water and at least one of the organic solvents listed.  However, Huang teaches that that when coating lansoprazole [0019] containing cores [0018] with a coating layer is known to use water, organic solvents among those claimed and combinations thereof [0038]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixed solvent to provide the coating layers of He in view of Brueck-Sheffler as guided by Huang because Huang shows that such mixed solvents are suitable for coating drug containing cores comprising the same active agent.  Further it would be considered generally within the skill of one of ordinary skill in the art to determine the appropriate solvents for varying coating compositions in this field of endeavor in general.
	Regarding claim 21, the teachings of He in view of Brueck-Sheffler and further in view of Huang are as shown above.  He in view of Brueck-Sheffler and further in view of Huang fails to teach wherein the order of adding the ingredients is the same as that claimed.  Presumably the implication of the prior art would be to provide the mixed solvent prior to adding the ingredients to be dissolved.  However, the Court has long held that in the absence of a new and unexpected outcome arising from changing the order of performing process steps, a newly provided order for performing the same steps 
Regarding claim 22, the HPMC of He is considered to be an “enteric substrate”.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Sheffler et al. (USPGPub 2008/0102133) and further in view of Huang et al. (USPGPub 2007/0292510) as applied to claims 20-22 above and further in view of Kofler et al. (USPGPub 2003/0175348).
	Regarding claim 24, the teachings of He in view of Brueck-Sheffler and further in view of Huang are as shown above. He in view of Brueck-Sheffler and further in view of Huang fails to teach the use of any of the components listed as a mixture with the granulated portion of He in view of Brueck-Sheffler and further in view of Huang for tableting purposes.  However, Kofler teaches that when tableting drugs containing pellets of proton pump inhibitors [0018-0019], it is known to combine the coated pellets with mannitol, wherein mannitol is a known sweetener and taste masker.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pellets of He in view of Brueck-Sheffler and further in view of Huang with mannitol as described by Kofler as a use of a known combining technique to improve similar proton pump inhibitor tableting operations in the same way, wherein taste masking would presumably be improved.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Sheffler et al. (USPGPub 2008/0102133) and further in view of Huang et al. (USPGPub 2007/0292510) and further in view of  as applied to claim 24 above and further in view of Min et al. (US5399700).
	Regarding claim 25, the teachings of He in view of Brueck-Sheffler and further in view of Huang and further in view of Kofler are as shown above.  He in view of Brueck-Sheffler and further in view of Huang and further in view of Kofler fails to teach the application of a water soluble layer and an enteric coating layer to the surface of the formed tablet.  However, Min teaches that that it is known to coat proton pump inhibitor containing tablets with a first water soluble coating layer followed by the application of an enteric coating layer (col. 5, lines 9-26), wherein it is realized by those of ordinary skill in the art that the purpose of an enteric coating, by definition, is to protect a drug from being dissolved in the acidic environment of the stomach.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating layers of Min to the proton pump inhibitor containing tablets He in view of Brueck-Sheffler and further in view of Huang and further in view of Kofler as a use of a known coating technique to improve similar drug containing tablets in the same way, wherein those of ordinary skill in the art would readily recognize at least one benefit as being the protection of the drug of the tablet from the acidic environment of the stomach. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717